DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2021 has been entered.
Claims 1-13 are pending as amended on 5/24/2021. Claims 9-11 stand withdrawn from consideration.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 13 requires the asymmetric dianhydride (a-BPDA) to be present between 20-80 mol% of the at least two dianhydrides, and requires 40-80 mol% of the dianhydrides to be BPDA (i.e., 3,3’,4,4’-BPDA). If a-BPDA were present in an amount above 60 mol%, it would be mathematically impossible to satisfy the requirement for BPDA to be present between 40-80 mol%. It is unclear, therefore, how a-BPDA could be present in amounts within the claimed range which are above 60 mol% and up to 80 mol%. 

Claim Rejections - 35 USC § 103
Claims 1-8, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al (US 2015/0147554) in view of Yun et al (US 2016/0251545).
As to claims 1-7 and 12, Chae discloses a polyimide film [0007-9, 0193] which is a reaction product of at least two dianhydrides [0012-20] and a diamine [0015, 0021] in a molar ratio of dianhydride:diamine of 1:1 [0041, 0166], which falls within the recited diamines to dianhydrides ranges of 0.95-1.1 (claim 1) and 0.98-1.05 (claim 7). The polyimide film may be used as a transparent substrate for a display device [0198], which may be a LCD or OLED [0202].
As to the presently recited mixture of dianhydrides:
Chae teaches that the dianhydride mixture includes a first dianhydride according to formula 1A or 1B, and a second (asymmetric) dianhydride according to formula 2 
As to the presently recited mixture of diamines:
Chae teaches that the diamine of formula 3 may be “at least one selected from” formulas as shown in [0044]. Chae teaches [0051] and exemplifies (see [0216]) polyimides prepared from 2,2’-bis(trifluoromethyl)benzidine (TFMB), which corresponds to an “at least one other diamine” as presently recited. 
One would have appreciated from Chae’s disclosure (i.e., that the diamine may be “at least one” of the disclosed formulas) that a combination of diamines could be utilized to form a polyimide according to Chae. Furthermore, in addition to TFMB, Chae discloses diamines which are meta-substituted. See, for example, the first formula shown in [0044] which encompasses meta-phenylenediamine, as well as several of the 
Yun discloses a polyimide which is highly transparent with high heat resistance and excellent mechanical properties, suitable for use as a substrate in an OLED or a flexible display device [0042]. Yun teaches utilizing a diamine possessing a fluorinated substituent, together with a diamine having no fluorine atom, in a ratio from 2:8 to 8:2 [0091]. See also [0093-94]. Yun teaches that the fluorinated diamine may contribute to an improvement in transparency of a polyimide film, and the diamine having no fluorine atom may contribute to improvements in chemical resistance, heat resistance and mechanical strength of the polyimide film [0089]. Yun exemplifies a polyimide prepared from a diamine combination of TFMB and meta-phenylenediamine (m-PDA) in a 1:1 molar ratio [0194]. 
In light of Yun, when preparing a polyimide film intended as a transparent substrate for a display device from a fluorinated diamine (such as TFMB), the person having ordinary skill in the art would have been motivated to further include a non-fluorinated diamine (such as m-PDA) in order to improve chemical resistance, heat resistance and mechanical strength of the polyimide film. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide film by reacting TFMB as diamine with dianhydrides comprising BPDA and 25-52 mol% a-BPDA, as disclosed by Chae, by further including m-PDA in an amount of 20-80 mol% 
In particular, it would have been obvious to the person having ordinary skill in the art to have selected any appropriate ratio of TFMB:m-PDA within Yun’s disclosed range of 2:8 to 8:2 based on the desired balance between improved transparency (improved at higher amounts of the fluorinated diamine, TFMB) and improved heat/chemical resistance and strength (improved at higher amounts of the non-fluorinated m-PDA), including amounts within the presently claimed range of 20-50 mol% m-PDA (particularly 50 mol% m-PDA, as exemplified by Yun). Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
As to claims 8 and 13, Chae and Yun suggest a film according to claims 1-7, as set forth above. 
As to the presently recited glass transition temperature: 
Chae discloses that the polyimide has good thermal properties, including a high glass transition temperature of greater than or equal to 320 C [0197], which falls within the presently claimed range of at least 300 C.
As to the presently recited transmittance, Chae teaches the article may have a transmittance of greater than 87% at a range from 380 nm to 780 nm [0193]. Modified Chae fails to specifically teach a transmittance at 550 nm. 
However, the person having ordinary skill in the art would have been motivated to increase the light transmittance of a polyimide film substrate in order to improve suitability as a transparent glass replacement. It would have been obvious to the person 
As to the presently recited birefringence, Chae teaches that good optical properties include a low out-of-plane retardation (Rth) [0146, 0214], and that the article may have an Rth of less than or equal to 700 nm [0196, 0254, p 27 claim 17]. Chae exemplifies films having an Rth of, e.g., 60 (see example 4, table 1). 
According to the instant specification, birefringence causes optical retardation, and Rth is equal to the in-plane/out-of-plane birefringence multiplied by thickness [007]. Given the known correlation between Rth and birefringence, the birefringence of a film must decrease as Rth decreases. Therefore, Chae’s disclosed Rth range of less than or equal to 700 nm must correspond to a range of birefringence values which overlaps the presently recited birefringence range of 0.005 or less. Given Chae’s teaching that low Rth is desired [0122, 0138, 0146, 0198], it would have been obvious to the person having ordinary skill in the art to have prepared the polyimide film of modified Chae having any Rth value within Chae’s disclosed range of 700 nm or less, including Rth values which fall within the presently claimed birefringence range of 0.005 or less. Case prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.

  Response to Arguments
Applicant's arguments and Declaration filed 5/24/2021 have been fully considered.
The rejection over primary reference Chae has been modified to replace the cited secondary reference to Park with a secondary reference to Yun. The gist of the new rejection over modified Chae is similar to the previous rejection over modified Chae, however, the combination of Chae and Yun is believed to be stronger than the combination of Chae and Park (particularly with respect to the specificity of the teachings and motivation found in Yun to utilize a combination of TFMB and m-PDA). Applicant’s arguments and Declaration which remain generally relevant to the new rejection over Chae and Yun have been addressed below. 
Applicant argues (remarks, p 11, point 1) that Chae’s disclosure is very broad and requires a single diamine, and does not approach the claimed invention where two diamines, one of which is meta-substituted, are used. However, Chae specifically teaches TFMB as preferred and utilizes TFMB in examples, and explicitly teaches that the diamine is “at least one” selected from generic formulas which encompass both TFMB and m-PDA. See [0044]. Therefore, because Chae’s disclosure implies that more than one diamine can be utilized, one would have had a reasonable expectation of success in combining two different diamines to prepare the polyimide of Chae. 
The motivation to combine Chae’s fluorinated diamine, TFMB, with a non-fluorinated diamine such as m-PDA comes from secondary reference Yun. Any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. The rejection over modified Chae does not rely upon any knowledge gleaned only from Applicants' disclosure. Therefore, Applicant has not demonstrated that the present rejection employs improper hindsight.
Applicant’s points 2 and 3 on p 11 of the remarks are acknowledged. 
Applicant argues (remarks, point 4) that comparative examples based on Chae ‘554 are unable to meet claimed performance standards. Applicant points to items 25-27 in the Declaration. The Declaration provides Table 1 with experimental results based on the teachings of Chae (first three lines of Table 1) compared with examples of the claimed invention (lines 4-7 of Table 1).
Applicant’s data in Table 1 shows that, as the content of a-BPDA in the dianhydride component increases (see lines 1-2 of Table 1), Rth decreases. This result is consistent with, and would have been expected based on, Chae’s data in Table 1 showing the same trend. 
Applicant further shows that Rth value decreases by increasing the content of m-PDA relative to TFMB. However, given that the properties of a polymer film depend on chemical structure, it is not unexpected that Rth value changes as the structure of the diamine component in a polyimide changes (just as it changes based on the structure of 
Table 1 of the Declaration further shows that a film from TFMB as the sole diamine and having 53 mol% a-BPDA is brittle. Applicant has not specifically explained how this data point establishes unexpected results. However, the following guidance is provided:  
The brittle film in line 3 of Table 1 is not representative of Chae. The film in line 3 contains 53% a-BPDA, while Chae teaches an upper limit of about 52 mole% a-BPDA [0040]. Chae further provides an example showing that, in a polyimide prepared from a-BPDA, BPDA and TFMB, 53 mole% a-BPDA results in a brittle film (Chae Table 1, example 11). A finding that films having an a-BPDA content above the range disclosed by Chae are not brittle when a portion of TFMB is replaced with m-PDA would have 
Applicant is further advised that evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. See MPEP 716.02(d). Present claim 1 encompasses many species of dianhydrides and diamines, and is not limited to, e.g., any particular polymerization method, to a film of any particular thickness, or to any particular film preparation conditions. In contrast, Applicant’s data in Table 1 of the Declaration provides examples of polyimides only from particular species: BPDA, a-BPDA, TFMB and m-PDA, and the films are prepared via a particular method, and have a particular thickness (10 micron). Therefore, if Applicant wishes to overcome the present rejection by showing unexpected results, Applicant must provide sufficient evidence to show that unexpected results would be obtained for all species encompassed by the present claims (or, amend the claims to be commensurate in scope with evidence showing unexpected results).
It is further noted that, while the film of line 3 of Table 1 in the Declaration is brittle presumably due to high a-BPDA content, films in Table 1 of the instant specification (examples 3 and 4) which are prepared from TFMB as the sole diamine and have even higher contents of a-BPDA are not
Applicant’s “comments about Park” on pp 4-5 of the Declaration are noted, but are moot in view of the modification to the grounds of rejection replacing Park with Yun.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/RACHEL KAHN/           Primary Examiner, Art Unit 1766